DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/22.
Upon further consideration, SEQ ID NOs: 1, 2, and 5-8 in claims 8-9 are rejoined with the elected species and examined.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 is dependent on a non-elected invention.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 10/26/22, with respect to improper markush, 112 and 103 rejections have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-11 has been withdrawn because of the amendment to independent claim 1 to limit the structural limitations of the FUBP1 inhibitor.
Applicant’s arguments, see pages 9-11, filed 10/26/22, with respect to the rejections of claim 20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 20 to require a new search for a sequence that is complementary to a target sequence consisting of a region of SEQ ID NO: 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (US 20080113351).
‘351 produced polynucleotides that not only have a high RNA interference effect on its target gene, but also very limited risk of causing an off-target effect (abstract and pages 1-18 and 44-45).  The polynucleotide consists of a base sequence shown in any SEQ ID NOs: 47-817,081.  A RNAi comprising a sequence comprising SEQ ID NO: 4280 (4285) would read on a siRNA comprising a sequence that is complementary to a target sequence selected from the group consisting of nucleotides 14200-14218 (14413-14431) of SEQ ID NO: 1.  
Nucleotides14200-14218            1 GACAAACCTCTTAGGATTA 19
                                    |||||||||||||||||||
SEQIDNO:4280                      1 GACAAACCTCTTAGGATTA 19

The RNAi comprising the polynucleotide is used in a method of inhibiting a gene in a cell.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to make and use the siRNA in a method of decreasing expression of a gene in a cell, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to study the function of anyone of these RNAi in a cell line to determine if they can be used in a therapeutic, diagnostic, or research method.
 ‘351 does not teach the functional limitations ‘modulating FUBP1 expression in a cell expressing FUBP1..comprising the nucleic acid molecule…in an effective amount’, however, when one of ordinary skill in the art carries out the method step in ‘351 using an RNAi comprising a polynucleotide consisting of SEQ ID NO: 4280 or 4285, the method would result in the functional limitations because the RNAi is embraced by the structural limitation of instant claim 20.  See In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966).  Administering the RNAi taught in ‘351 would read on an effective amount because the administration of the RNAi would result in an amount to elicit a biological response in a cell. 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635